PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Dominik Paul Bogacz, et al.
Application No. 17/140,068
Filed: January 2, 2021
Attorney Docket No. 176241-00-01US
For: RAPID RESPONSE SELF-DEFENSE DEVICE, SYSTEM AND METHOD
:
:
:        
:          
:             DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.78(b), filed January 27, 2022, to restore the right of priority to prior-filed provisional Application Nos. 62/955,415 filed December 31, 2019 and 62/955,425 filed December 31, 2019.  

The petition is GRANTED.

This pending application was filed more than twelve months after the filing date of the prior provisional application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:

(1) 	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet (ADS), unless previously submitted;

(2)  	the petition fee set forth in 37 CFR 1.17(m); and

(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in 37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).



1 The petition fee of $525 was received with the petition.  Lastly, petitioner has provided an adequate statement of unintentional delay. 

37 CFR 1.78(b) requires a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in 37 CFR 1.78(a)(1) was unintentional.  Since the statement appearing in the present petition varies from the required language, the statement is being construed as the statement required by 37 CFR 1.78(b).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. 119(e), is restored and the claim for priority is accepted as being unintentionally delayed.
	
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(b) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected filing receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

ATTACHMENT: Corrected Filing Receipt





    
        
            
        
            
    

    
        1 An ADS was received on January 2, 2021, which properly identifies the provisional applications.